Case 1:19-cv-07966-NRB Document 1-1 Filed 08/26/19 Page 1 of 5




                      EXHIBIT 1
        Case 1:19-cv-07966-NRB Document 1-1 Filed 08/26/19 Page 2 of 5




                                                                                                   No. FD13D05340

                       IN THE HIGH COURT OF JUSTICE
                   SITTING IN THE CENTRAL CRIMINAL COURT


BEFORE THE HONOURALE MR JUSTICE HADDON-CAVE ON 21st MARCH 2018,
SITTING IN OPEN COURT

Upon the Applicant's application notice dated 28th February 2018

BEFORE THE HON. MR JUSTICE HADDON-CAVE ON 21st MARCH 2018, SITTING IN
OPEN COURT

PARTIES:

The Applicant is Tatiana Mikhailovna Akhmedova and is represented by Dakis Hagen QC and
Andrew Holden.

The First Respondent is Farkhad Teimur Ogly Akhmedov and is unrepresented.

The Second Respondent is Woodblade Limited, a company registered in Cyprus, of which the
First Respondent is the only director and is unrepresented.

The Third Respondent is Cotor Investment SA, a company registered in Panama and is
unrepresented.

The Fourth Respondent is Qubo 1 and the Fifth Respondent is Qubo 2, and they are
unrepresented.

The Sixth Respondent is Straight Establishment, a Liechtenstein Anstalt (an establishment formed
under the Principality of Liechtenstein) and is unrepresented.

The Seventh Respondent is Avenger Assets Corporation, a company registered in Panama and is
unrepresented.

IT IS DECLARED THAT:

1.       The Sixth Respondent is the alter ego of the First Respondent, alternatively his privy, and
         through the First Respondent has submitted to the court’s jurisdiction.

2.       The Sixth Respondent is the First Respondent's nominee and the assets held and
         previously held in the name of the Sixth Respondent belong beneficially to the First
         Respondent.



Please address all communications for the Court The Family Division of the High Court, lsl Mezzanine, Queen’s Building,
Royal Courts of Justice, Strand, London WC2A 2LL quoting the number in the top right hand corner of this form. The Court
Office is open between 10.00 a.m. and 4.30 p.m. on Mondays to Fridays.
rosie                                                                                                                  D264
         Case 1:19-cv-07966-NRB Document 1-1 Filed 08/26/19 Page 3 of 5


3.      Without prejudice to the generality of paragraph 2, the vessel known as “LUNA” with
        IMO No. IMO-1010222, which is currently registered with the Office of the Maritime
        Administrator of the Republic of the Marshall Islands with Certificate of Registry No.
        5817-PY in the name of Sixth Respondent (the “Vessel”) is held by the Sixth Respondent
        absolutely for the First Respondent.

4.       The Seventh Respondent is the alter ego of the First Respondent, alternatively his privy,
         and through the First Respondent has submitted to the court’s jurisdiction.

5.      The Seventh Respondent is the First Respondent's nominee and the assets held and
        previously held in the name of the Seventh Respondent belong beneficially to the First
        Respondent.

IT IS ORDERED THAT:-

6.       The Sixth and Seventh Respondents are joined to the proceedings forthwith.

7.       The corporate veil of the Sixth Respondent is pierced.

8.       Any actual or purported disposition of any interest in the Vessel formerly held by the Fifth
         Respondent to the Sixth Respondent is set aside under s.37 of the Matrimonial Causes Act
         1973 and s.423-5 of the Insolvency Act 1986.

9.       The Vessel be transferred into the Applicant’s name under s.24(l) of the Matrimonial
         Causes Act 1973 and s.423(2) and 425(l)(a) of the Insolvency Act 1986 such that she
         holds absolute beneficial title to the Vessel, and that the Sixth Respondent and the First
         Respondent do effect all necessary steps and formalities for the proper vesting of the
         Vessel in, and the transfer of such title to, the Applicant.

         and it is DECLARED that with immediate effect the Applicant is the legal and beneficial
         owner of the Vessel.

10.      In the event that the foregoing transfer of title is not effected within 7 days of this order,
         the Sixth Respondent do pay a liquidated cash sum to the Applicant representing the
         capital value of the Vessel, namely $487,278,000 (FOUR HUNDRED EIGHTY SEVEN
         MILLION TWO HUNDRED SEVENTY EIGHT THOUSAND US DOLLARS) or its
         sterling equivalent of £346,600,841 (THREE HUNDRED FORTY SIX MILLION SIX
         HUNDRED THOUSAND EIGHT HUNDRED AND FORTY ONE POUNDS
         STERLING) under s.423(2) and 425(l)(d) of the Insolvency Act 1986 (at a rate of
         USD:GBP 1:0.711; source: Financial Times, 20 March 2018).

11.      The transfer of 260,000,000 (TWO HUNDRED SIXTY MILLION EUROS) by the First
         Respondent to the Seventh Respondent on 15 December 2014 is set aside under s.423-5 of
         the Insolvency Act 1986.

12.      The Seventh Respondent do pay a liquidated cash sum of 260,000,000 (TWO
         HUNDRED SIXTY MILLION EUROS) or its sterling equivalent of £228,085,369
         (TWO HUNDRED TWENTY EIGHT MILLION EIGHTY FIVE THOUSAND THREE

Please address all communications for the Court The Family Division of the High Court, lsl Mezzanine, Queen’s Building,
Royal Courts of Justice, Strand, London WC2A 2LL quoting the number in the top right hand corner of this form. The Court
Office is open between 10.00 a.in. and 4.30 p.m. on Mondays to Fridays.
rosie                                                                                                                  D264
        Case 1:19-cv-07966-NRB Document 1-1 Filed 08/26/19 Page 4 of 5


        HUNDRED SIXTY NINE POUNDS STERLING) to the Applicant under s.425(l)(d) of
        the Insolvency Act 1986 (at a rate of EUR:GBP 1:0.877; source: Financial Times, 20
        March 2018).


13.     The Sixth and Seventh Respondents are jointly and severally liable for the payment of the
        lump sum payable pursuant to the Order of the Honourable Mr Justice Haddon-Cave dated
        20 December 2016, up to the amounts set out at paragraphs 10 and 12, such that:

        (i)       payment of the sums payable pursuant to paragraphs 8 and 10 above shall reduce
                  pro tanto the amount of the lump sum outstanding under that Order; and

        (ii)      reduction of the lump sum below the amounts set out at paragraphs 8 and 10 above
                  shall reduce pro tanto the amounts payable as set out at those paragraphs.

14.     The freezing injunction granted on 20 December 2016 and continued on 12 January 2017
        be varied pending further order:

        (i)       Such that it is extended to the Sixth and Seventh Respondents; and

         (ii)     In particular, to prohibit further removal, disposal, charging, and/or diminution of
                  the value of the Vessel.

15.     The Applicant's service of this application by the alternative methods set out below is
        valid service and is deemed to have taken place on 5 March 2018 in each case:

         (a)      On the First Respondent:

                  (i)      By WhatsApp on +994 50 211 64 53'.

                  (ii)     By registered post to the First Respondent's son's residential address at 100
                           Knightsbridge, Apartment C 7.1, London SW1X 7LJ.

                  (iii)    By email to asr79@bk.ru being the email address of the First Respondent's
                           personal secretary.

                  (iv)     By courier to the First Respondent's office address at Bid 1H, 9 Solyanka
                           Street, Moscow, 109028, Russia.



         (b)      On the Fifth Respondent:

                  (i)      By registered post to its registered agent, WalPart Trust Registered,
                           Zollstrasse 2, 9490 Vaduz, Liechtenstein

                  (ii)     By email to mail@walchschurti.net

                  (iii)    By email to mail@walpart.net


Please address all communications for the Court The Family Division of the High Court, T' Mezzanine, Queen's Building,
Royal Courts of Justice, Strand, London WC2A 2LL quoting the number in the top right hand corner of this form. The Court
Office is open between 10.00 a.m. and 4.30 p.m. on Mondays to Fridays.
        Case 1:19-cv-07966-NRB Document 1-1 Filed 08/26/19 Page 5 of 5



        (c)      On the Sixth Respondent:

                  (i)      By registered post to its registered agent, Counselor Trust Registered,
                           Zollstrasse 2, 9490 Vaduz, Liechtenstein

                  (ii)     By email to mail@walchschurti.net

                  (iii)    By email to mail@walpart.net



        (d)       On the Seventh Respondent:

                  (i)      By registered post to the address of the registered agent, Anzola Robles &
                           Asociados, Credicorp Bank Plaza, 26th floor, Nicanor De obarrio Avenue,
                           50th Street, PO Box 0832 2325, Panama City, Republic of Panama;

                  (ii)     By email to info@anzolaw.net.


16.     The Applicant has permission to serve this Order and any other documents in these
        proceedings by the alternative methods referred to in paragraphlS above, and such service
        will be deemed to take place i) in the case of registered post, on the date on which the
        documents are delivered and ii) in the case of email or WhatsApp, the date on which the
        email or WhatsApp (as the case may be) is sent.

17.     The costs of this application be paid on the indemnity basis by the First Respondent and/or
        the Sixth Respondent and/or the Seventh Respondent with joint and several liability, such
        costs summarily assessed in the sum of £141,284.20.

Dated: This 21s1 March 2018

ca




Please address all communications for the Court The Family Division of the High Court, l51 Mezzanine, Queen’s Building,
Royal Courts of Justice, Strand, London WC2A 2LL quoting the number in the top right hand comer of this form. The Court
Office is open between -10.00 a.m. and 4.30 p.m. on Mondays to Fridays.
rosre                                                                                                                  D264
